Walton, J.
This is an action by the administrator of James S. Parker to recover from his widow a portion of the money that has been paid to her as insurance on the life of her husband. The plaintiff claims that by force of the statutes of this State the premiums paid by the deceased Parker within three years of his death belong to the estate as assets for the payment of debts.
We do not think this claim can be sustained. It was decided inCragin v. Cragin, 66 Maine, 517, that the statutes referred to (11. S., c. 64, § 48, cl. 4, and E. S., c. 75, § 10), are not applicable to a case like this; that these provisions refer only to the distribution of money received on a life policy belonging *524to the estate ; that when by the terms of the policy or the contract of insurance, the money is payable directly to the widow, or to the widow and children, it does not belong to the estate, and can not be collected by the administrator; and that the beneficiaries take the money, not as .distributees, but as donees ; and not in the proportions provided by the statute, but in the proportions provided by the contract of insurance.
Such being the law, the conclusion is inevitable that this action is not maintainable. None of the money paid to the defendant by the two. societies mentioned in the plaintiff’s declaration can be regarded as assets belonging to the estate of her deceased husband. By the terms of the contracts with the societies, as shown by the proofs, the insurance money was payable directly to her, and could not have been recovered by the plaintiff from the societies ; nor can any portion of it now be recovered by him from her.

Judgment for defendant.

Peters, C. J., Virgin, Emery, Foster and Haskell, JJ., concurred.